Citation Nr: 1625642	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Phoenix, Arizona Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 70 percent rating for PTSD.  The case was remanded in August 2014 for additional development by another Veterans Law Judge (VLJ); it is now before the undersigned.


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to cause total occupational and social impairment throughout the appeal.

2.  As a 100 percent ("total") schedular rating for PTSD will be awarded for the entire rating period based on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.


CONCLUSIONS OF LAW

1.  A rating of 100 percent for service-connected PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Board finds that this claim has been pending since the claim was filed in December 2004.  A January 2009 rating decision granted service connection for PTSD and assigned a 70 percent rating from December 2004.  Notice was provided to the Veteran in a letter dated January 20, 2009.  With the application of the mailbox rule, which provides that a response will have a presumed postmark date five days prior to the date of receipt of the document by the Department of Veterans Affairs, new and material evidence was received within one year of notification of the January 2009 decision.  38 C.F.R. § 20.305(a).  Correspondence received January 21, 2010 (dated January 18, 2010), which included a TDIU form and the Veteran's statements alleging worsening, is considered to be new and material evidence with respect to a higher rating for his service-connected PTSD.  See 38 C.F.R. § 3.156(b) ("[n]ew and material evidence received prior to the expiration of the appeal period . . . will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  

The Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  Under the relevant rating criteria, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130; see also American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (DSM-IV).

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case.

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

VA examination in July 2005 noted impairment of thought process and communication as well as auditory and visual hallucinations.  The Veteran was polite and cooperative and reported no current suicidal or homicidal ideation.  He was able to maintain personal hygiene and complete basic activities of daily living independently.  He was oriented to time, person, and place; there was no significant memory loss or impairment; and there was no obsessive or ritualistic behavior.  His speech was of normal rate and rhythm.  The Veteran demonstrated anxiety, impaired impulse control, and sleep impairment.  The GAF score was 50.

Review of records from the Tucson VA mental health clinic and the Tucson Vet Center reflect similar findings, including GAF scores of 51 in May and August 2007 and 53 in March 2007.  A March 2008 treatment record noted that the Veteran reported hallucinations:  "all the time I hear voices."  He reported visual illusions in his peripheral vision in April 2008, and a December 2008 treatment record noted the Veteran's strong belief in God.

In August 2009, VA treatment records note a GAF score of 51.  The Veteran reported being more depressed, with poor energy and motivation.  He was isolating, sad, and had crying spells with feelings of guilt and thoughts of death.  However, he denied any current plan or intent to kill himself.  He also reported more anger of late, with angry outbursts, though he had no desire to hurt anyone.  He described his sleep as "terrible," waking about six times a night.  He also indicated he checks the locks, doors, windows, and had a fear of fire.  He endorsed nightmares every night, increased vigilance, and spending most of his time alone.  He also reported hearing the devil's voice.  The examiner noted that he lived with his ex-wife (who he hates) and son in a four bedroom house.  There were "chronic family conflicts" and his five year old grandson was "probably murdered."  On mental status evaluation, he was casually dressed and groomed, with normal psychomotor function and speech.  He made good eye contact, and had an "emphatic, appropriate" affect.  He reported visual illusions but no delusions and normal thought processes.  He had limited insight, but his judgment and cognition were intact.  He was diagnosed with PTSD, major depressive disorder, alcohol dependence, cannabis abuse in remission, and a mixed personality disorder.

In September 2009, the Veteran said nobody likes him, and believed that his sons were insane his daughter suffered from lymphoma because of his exposure to Agent Orange.  He complained of feeling more depressed since January 2009, and said that God talked to him.  He reported low energy and motivation, social withdrawal, crying when alone, and regular thoughts of death.  He also reported more anger with outbursts, though he had no desire to hurt anyone, and that his sleep was terrible, waking about six times per night to check the locks, doors, and windows.  The examiner noted that the presentation was usual, and there was no active suicidal ideation, though he thought about dying.  On mental status examination, his appearance was normal, behavior was cooperative, anxious, and he made fair eye contact with no abnormal movements.  Speech was clear, medium paced, and of a conversational volume, tone, and rhythm.  His mood was anxious and mildly depressed with congruent affect (though bland and of constricted range).  His thoughts were coherent and goal-directed with peripheral visual and auditory hyperarousal hallucinosis intermittently.  However, there was no paranoia or delusions.  He was alert and oriented with sensorium and memory grossly normal.  Insight and judgment were good.  He was diagnosed with PTSD, depressive disorder, cannabis abuse in remission, alcohol dependence, and a mixed personality disorder.  A subsequent record that month indicates a GAF score of 50 was assigned.

In October 2009, the Veteran reported his mood was still mostly depressed but that it had improved a bit.  He often felt angry and would easily argue with people talking back to him.  Energy and motivation were low, but he got essential things done at home and attended to his activities of daily living.  He stayed at home most of the time, but denied suicidal thoughts, plans, or intent.  However, he was indifferent to dying of natural causes.  He said he was sleeping a little better (i.e., four hours of broken sleep per night), waking only about three times per night for 10 to 15 minutes each time.  He continued to have nightmares and hypervigilance, as well as occasional flashbacks and frequent intrusive thoughts.  He also said he believed in spirits and being able to communicate with them, saying he had heard God's voice.  He also said a friend who died appeared to him to say goodbye.  Subsequent records in October 2009 note a GAF score of 40 was assigned.

In November 2009, the Veteran reported trouble sleeping (with six hours of sleep per night), difficulty with anger and rage (though ameliorated by medication), decreased appetite, anhedonia, decreased concentration, decreased energy, guilt, depressed mood, passive suicidal ideation with no intent to act on his thoughts, fatigue, feelings of hostility towards judges who put his songs in jail (but without homicidal intent towards them), and flashbacks and nightmares of dead bodies.  He denied hearing voices but did sometimes see "ghosts."  On mental status evaluation, the Veteran had normal appearance and hygiene, shook his legs throughout the interview, had normal speech rate with louder volume when speaking about Vietnam, normal speech articulation, restricted affect, depressed mood, circumstantial thought processes, normal thought content (passive suicidal ideation with no intent or plan, and no homicidal ideation), limited insight and judgment, and grossly intact cognition.  He was diagnosed with PTSD, alcohol dependence, cannabis abuse, major depressive disorder, and a mood disorder that was either severe or substance-induced.  A GAF score of 47 was assigned, with the highest GAF score in the past year noted to be 51.

In December 2009, the Veteran reports often getting lost in thoughts about his war service, and frequent dissociative episodes.  He said his memories are triggered by smells of gunpowder, sweat, and diesel fuel.  He also reported frequent nightmares (at least twice weekly), in which he imagines himself dying in combat in Vietnam.  These often caused him to wake up sweating or to jump out of bed quickly after waking.  He also reported blocking out thoughts from his mind for thirty years, and stated that writing down his combat experience as part of his counseling caused him to remember many things that happened to him.  He reported being self-isolating, spending most of his time alone in the home, but noted that being alone causes him to "go into hell."  He said he avoids his family because he believes that evil spirits follow him around and will attack his family if he is around them too much.  He went on to describe several hyperarousal symptoms, noting that he is constantly alert in public, cannot fall asleep for several hours after going to bed, and has broken sleep to the point where he rarely sleeps more than two or three hours at a time.  He also endorsed a substantial history of anger and impulse control issues, reporting violence towards his ex-wives during his marriages and intense anger toward law enforcement and government officials because four of his sons are incarcerated.  He denied any homicidal intent or plan, however.  He also reported depressive symptoms that have intensified with recent, nonservice-related stressors.  Specifically, his daughter is suffering from lymphoma (though the Veteran did indicate he felt his exposure to Agent Orange in Vietnam was responsible for her condition).  Although he had been told that such was not a factor, he did not believe it and thought the government was trying to cover up their responsibility.  He also reported a significant amount of historical and current substance abuse.  In particular, he indicated he began smoking marijuana in Vietnam, and drank to intoxication daily after returning from Vietnam.  The examiner noted that the Veteran spoke in an unfocused manner, frequently requiring redirection because of returning to his wartime experience when asked about current symptoms.  His affect was labile, and he expressed visible and strong experiences of anger and distress during the course of the interview.  However, his affect in these causes matched the content being discussed.  He was noted as having a prior diagnosis of psychotic disorder NOS.  The examiner felt that several of his beliefs (i.e., that he has been visited by God and evil spirits and that he has heard voices) could be construed as psychotic experiences, but could also reflect his cultural and religious interpretation of trauma and hypervigilance symptoms of PTSD.  Based on this, he was diagnosed with PTSD, major depressive disorder, and alcohol dependence.  A later record that month noted the Veteran felt he was having problems with memory and becoming more absent-minded.  He was still preoccupied with Vietnam and noted continuing flashbacks.  He denied suicidal or homicidal ideation, or hallucinations.  On mental status evaluation, the Veteran was dressed casually, without any psychomotor agitation or retardation.  Thought processes were coherent and linear, though preoccupied with Vietnam.  His mood was euthymic with congruent affect.  Cognition was grossly intact, and insight and judgment were fair.  He was diagnosed with PTSD, alcohol dependence, cannabis abuse vs. dependence, major depressive disorder, and severe vs. substance-induced mood disorder.

January 2010 VA records show the Veteran denied suicidal or homicidal ideation and said he could keep himself safe.  He knew he needed to keep himself alive for his grandchildren, and denied access to firearms, stating he did not want to hurt anyone else at the time.  In March 2010, the Veteran said he had a premonition for years that his daughter would die young, but didn't want to believe it.  He felt depressed, angry, withdrawn, and isolated.  He had decreased appetite and didn't want to be around anybody.  However, he found that when he is alone he doesn't remember having nightmares.  He reported sleeping six hours a day, with "ok" energy and decreased concentration.  He continued to report guilt and anhedonia.  He denied homicidal ideation or any hallucinations.  He reported some suicidal thoughts that typically pass.  He indicated that he talks to friends who remind him of why he still needs to live, and has not gotten close to acting on his thoughts.  Mental status examination showed appropriate appearance without psychomotor agitation or retardation.  Thought processes were coherent and linear, though preoccupied with his daughter's death.  There was no suicidal or homicidal ideation, or hallucinations (and the examiner found no signs of such).  Mood was depressed with congruent affect.  Cognition was intact but insight and judgment were limited.  Subsequent records that month show the Veteran said he cannot be around a lot of noise, and reported four to five hours of sleep per night in the past few weeks.  Energy and concentration were decreased, with depressed mood (associated with his deceased grandson's birthday).  He denied suicidal or homicidal ideation and had decreased appetite, anhedonia, and guilt.  He said he tried to enjoy himself when around his grandchildren.  On mental status examination, he was appropriately dressed without psychomotor agitation or retardation.  Thought processes were coherent and linear, though preoccupied with Vietnam.  He denied suicidal ideation, homicidal ideation, or any hallucinations and no evidence was seen of such.  Mood was depressed with congruent affect, and cognition was grossly intact with limited insight and judgment.

In May 2010, VA records indicate the Veteran reported night sweats about five or six times in recent weeks and felt his anger was getting worse.  He said he had been unable to keep a job and was getting more irritated with people.  He indicated a brief period of acute suicidal ideation superimposed over chronic suicidal ideation thereafter.  He said his energy fluctuates, and he was sleeping about four hours per night.  His appetite was "ok", but he endorsed decreased concentration, anhedonia, and chronic suicidal ideation with no plan or intent.  He denied recreational drug use or significant dizziness.  On mental status examination, he was appropriately dressed, with no psychomotor agitation or retardation.  Thought processes were circumstantial and preoccupied with his worsening anger.  He denied homicidal ideation or hallucinations.  Mood was angry with labile affect, and while his cognition was grossly intact, judgment and insight were limited.  Later that month, he said he was becoming more physical and wanted to fight someone.  He indicated worry that his irritability was worsening and more difficult to control.  

June 2010 VA records show the Veteran said he was not as angry as the prior week, and did not have thoughts of wanting to provoke a fight.  He appeared less agitated with less tension in his facial muscles, and without the "provocative cold stare" from the prior week.  He attributed his increased anger to the anniversary of his time leaving Vietnam via Cambodia.  He reported losses of his daughter and a second cousin recently, which were layers of grief and loss that coupled with the reminder of his time in Vietnam.  Later that month, he could not recall feeling angry and wanting to provoke a fight only a few weeks prior.  He said he continued to live with his ex-wife and had little contact with her because he didn't like her.  He said he had no one to talk to.  The provider noted he was not conversing, merely blustering phrases and comments on various topics.  Another June 2010 record indicates reports of anger because of difficulty parking that passed.  He felt his mood was on and off, and said he was getting about five or six hours of interrupted sleep per night.  He said his energy was "alright," but had decreased concentration.  He reported nightmares that woke him at night but could not recall the dreams.  He endorsed increased flashbacks from Vietnam and had forgotten the time for his PTSD introductory class.  His appetite was decreased.  On mental status examination, he was appropriately dressed with no psychomotor agitation or retardation.  Thought processes were circumstantial and preoccupied with Agent Orange.  He noted chronic suicidal ideation with no plan or intent at the time, but denied homicidal ideation or hallucinations.  His mood was "ok" with labile affect.  Cognition was grossly intact with poor insight and judgment.  

July 2010 records show the Veteran arrived early but was unable to be located by either a therapist or the provider.  He indicated he had lost his keys, as if "the diablo took [them] away."  He reported continued irritability but did not wish for medication changes.  He said he had continued problems sleeping, though overall found it far better than prior to starting medication for sleep.  He became angry talking about his history of drug use being something that led to difficulties maintaining service connection, as he had been clean for years and had worked hard to continue his life without the use of illicit drugs.  He denied suicidal intent but continued to report survivor's guilt.  He felt like he would like to change for the better so that he could be a good grandfather, and reported difficulty remembering appointments.  However, he said his appetite and energy were good and denied homicidal ideations or hallucinations.  On mental status examination, the Veteran was appropriately dressed, though slightly malodorous.  He was initially friendly but expressed anger intermittently.  No abnormal mannerisms or movements were noted, though he was agitated at times.  Thought process was circumstantial but future-oriented and goal-directed.  His mood was "angry all the time," with congruent and labile affect.  He denied any intention of self-injury, homicidal ideation or hallucinations.  Cognition was grossly intact though judgment and insight were poor.  Later that month, he reported no major changes in his home environment.  He talked about his loneliness and family members not including him in activities.  The provider noted his concept of time and sequencing of events was off, as he talked about past events as though they happened a week ago or earlier that week.  He continued to bluster phrases rather than converse.  The Veteran denied any suicidal ideation.  In October 2010, the Veteran said he had been irritable, though his anger appeared to be baseline.  He agreed that he likes his anger, and spent time living in the past.  He was more visibly angry and irritable.  

On October 2010 VA examination, the Veteran reported that he heard voices that sound like Satan telling him evil things.  He also reported sadness and anhedonia.  He was living with the mother of his seven children at the time, and said his relationship with her was strained.  They did not share a bedroom, and were separated until about three years prior, when he was forced to move back in with her due to financial problems.  He said that most of his friends are Vietnam veterans and he tends to isolate himself due to irritability.  He enjoyed listening to music, playing guitar, and watching court television shows.  There was no history of suicide attempts or violence or assaultiveness reported.  He described psychosocial functioning that was within the fair range, but said irritability interferes with social relationships.  He denied problematic effects from alcohol or other substance use.  On mental status examination, he was casually dressed, and displayed unremarkable psychomotor activity and speech.  His attitude was cooperative, with good mood and normal affect.  His thought process was described as "rambling," with content preoccupied with one or two topics.  However, he had no delusions, and understood the outcomes of his behavior.  Intelligence was average and insight was intact.  He reported sleep impairment, specifically that he frequently woke most nights and had daytime fatigue.  He also reported auditory hallucinations that were persistent, but denied visual hallucinations.  However, he had no inappropriate behavior, interpreted proverbs appropriately, and denied any obsessive or ritualistic behavior.  He reported panic attacks about once or twice per day, but denied any homicidal or suicidal thoughts.  His impulse control was good, with no episodes of violence, and he was able to maintain minimum personal hygiene.  No problems were found with activities of daily living.  Short-term, long-term, and immediate memory were all normal.  The examiner noted his PTSD symptoms included recurrent and intrusive distressing recollections, efforts to avoid thoughts, feelings, or conversations associated with his trauma, markedly diminished interest or participation in significant activities, a sense of foreshortened future, difficulty falling or staying asleep, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  These symptoms were felt to be chronic.  The Veteran described mild moderate symptoms that have persisted since his exposure to combat.  Altogether, the Veteran was diagnosed with PTSD, alcohol dependence, and cannabis abuse.  The examiner noted a GAF of 60 over the past year.  However, his PTSD was controlled by continuous medication, and was not felt to cause total occupational and social impairment.

In November 2010, the Veteran was agitated and raised his voice when told that he had canceled an orthopedic appointment scheduled that afternoon, as he maintained that he had done no such thing.  However, he was less irritable than at previous sessions.  Apparently his ex-wife had moved out of the house and was living with one of their daughters, which left him alone in the house.  He said he watched television, played guitar, and went to local restaurants for a free Veterans Day meal.  He became quiet when talking briefly about his deceased daughter.  Later records indicate a GAF score of 45 was assigned, and that he was having more difficulty with anger and experiencing poor energy.  He stated his appetite was good and did not complain about concentration.  He continued to have flashbacks and nightmares but felt they were tolerable.  Although he was restless while sleeping, he also felt rested in the morning.  He denied suicidal and homicidal ideation, but expressed continued survivor's guilt.  On mental status examination, the Veteran was appropriately dressed, friendly, cooperative, and made intermittent eye contact.  There was no abnormal mannerisms or movements noted, and his thought process was circumstantial but future oriented and goal-directed.  His mood was "not that great" with labile affect.  Cognition was grossly intact with poor insight and judgment.

In December 2010, the Veteran was less agitated and irritated at the start of his session.  He said he tended to stay alone, had no friends, and his ex-wife was moving in and out of the house.  At one point he said his son had been released from prison in May and was caught with marijuana, which led to his return to prison.  As he spoke, he became extremely agitated and angry, raising his voice and tensing up.  He ranted for a few minutes before calming down.  In January 2011, he was feeling sadder and described himself as "numb."  He was tearful and irritable as it was almost the first anniversary of his daughter's death.  He was diagnosed with bereavement, chronic PTSD, and a personality disorder NOS.  In February 2011, a GAF score of 55 was assigned.  The Veteran said he "gets these rages," and endorsed poor sleep with nightmares, sadness, and poor energy.  He denied suicidal ideation but had thoughts of death when he thought about his deceased daughter.  He also said he sometimes heard his daughter's voice in his head telling him to be with God.  On mental status examination, the Veteran was appropriately dressed, friendly, cooperative, and made intermittent eye contact.  No abnormal movements or mannerisms were noted, and his thought process was circumstantial but future-oriented and goal-directed.  His mood was "so sad," with labile affect.  He denied suicidal or homicidal ideation, as well as visual hallucinations.  Cognition was grossly intact though judgment and insight were poor.  Later that month, he said he didn't know how to carry on a conversation with others in which he doesn't become angry, snarl, or grit his teeth.  He said one of his sons is being released from prison and would be living with him because he had no place to go.  However, he said he would tell his son to keep his distance.  

In May 2011, the Veteran reported nightmares almost every night and stated at times he suffered from survivor's guilt and wished he would pass in his sleep.  He denied suicidal intent or plans and denied homicidal ideation or any hallucinations.  On mental status examination, he was malodorous with a full beard, but was appropriately dressed.  He was friendly and cooperative, but labile when recalling the past.  He made intermittent eye contact but had no abnormal mannerisms or movements.  His thought process was circumstantial but was future-oriented and goal-directed.  Mood was "angry," with labile affect, and the Veteran denied suicidal ideation, homicidal ideation, or hallucinations.  Cognition was grossly intact but judgment and insight were poor.  A GAF score of 50 was assigned.  The following month, he reported chronic anger issues and described a few episodes where he became physically and verbally aggressive.  He reported continued nightmares and flashbacks.  On mental status examination, appearance was normal.  He made intense eye contact at times, but psychomotor behavior was normal with no involuntary movements.  Speech was normal, and he described his mood as "not too good."  He had an irritable affect and was tearful at times.  He denied suicidal or homicidal thoughts, and did not appear internally stimulated.  He denied delusions, was well-oriented and awake, and had poor insight and judgment.

In August 2011, the Veteran said he did not sleep and had strange dreams constantly.  He described ongoing PTSD symptoms including nightly nightmares, intermittent flashbacks throughout the day, and hypervigilance.  He endorsed increased irritability and mood lability, and said he can get violent at times but denied recently doing so.  On mental status examination, he was appropriately dressed and kept, cooperative, and made appropriate eye contact.  Psychomotor function was normal with no involuntary movements observed.  Speech was fluent with normal rate, volume and tone.  He described his mood as "always mad," and his affect was full-ranged and non-labile, incongruent to his mood.  He denied thoughts of suicide or violent towards others, and did not appear internally stimulated.  No delusions were reported and insight and judgment were poor.  

In September 2011, the Veteran reported chronic anger issues and described a few episodes where he became physically and verbally aggressive.  He reported continued nightmares and flashbacks.  On mental status examination, appearance was normal.  He made intense eye contact at times, but psychomotor behavior was normal with no involuntary movements.  Speech was normal, and he described his mood as "not too good."  He had an irritable affect and was tearful at times.  He denied suicidal or homicidal thoughts, and did not appear internally stimulated.  He denied delusions, was well-oriented and awake, and had poor insight and judgment.

In January 2012, the Veteran reported minimal dizziness from medications and said he was not sleeping better.  However, he indicated that he resisted sleep at the time and continued to isolate himself.  Apparently, he had limited contact with most, if not all, of his living children.  On mental status examination, he had normal appearance, behavior, and speech.  Thoughts were largely logical and goal-directed with no reports of suicidal or homicidal ideation.  He denied any hallucinations or flashbacks.  Affect and mood were both dysphoric.  He was well-oriented and had intact memory.  Attention, concentration, and judgment were good, but his insight was poor.  In May 2012, he reported increased irritability and complained of constant fatigue.  He said his insomnia persisted but denied any nightmares if he listened to the radio while falling asleep.  He reported difficulty going outside and described an arduous mental preparation process prior to doing so.  Nonetheless, he indicated he joined a gym nearby.  On mental status examination, he was well nourished and dressed.  He was cooperative, making intermittent eye contact, and had normal psychomotor behavior.  There were some involuntary movements observed, and he was difficult to understand at times due to poor enunciation.  However, speech rate, volume, and tone were normal.  His mood was "very irritable" with slightly brighter, non-labile affect.  He denied thoughts of suicide or homicide, and was not experiencing delusions.  He was awake and alert with poor insight and judgment.

In December 2012, the Veteran reported more anger and frequent nightmares.  He rambled about a variety of experiences in Vietnam.  He said his nightmares occur every night and cause him to wake confused as to where he is and what is happening.  He also reported feeling as if God or spirits were talking to him.  He credits these experiences with surviving some of the events that killed others around him.  On mental status examination, his appearance, behavior, and speech were normal (though there was minimal pressure in his speech rate).  His affect was full and mildly agitated (but in control) with moderately dysphoric mood.  Thoughts were largely logical and goal directed and content was normal.  He denied any suicidal or homicidal ideation, and reported no hallucinations or flashbacks.  He was well-oriented and both recent and remote memory were intact.  Attention, concentration, judgment, and insight were all good.  

In April 2013, the Veteran reported hearing an old man, but then indicated it was his own voice he hears telling him he is going to die.  He also reported seeing a ghost in Vietnam and hearing an angel in Vietnam that warned him of an attack.  On mental status examination, his appearance, behavior, and speech were normal.  His affect was mildly aggressive with congruent mood.  Thoughts were normal, and he denied any delusions, suicidal ideation, homicidal ideation, or hallucinations.  He was well-oriented and recent and remote memory were intact.  Attention and concentration were good with fair to good insight and good judgment.  The following month, he reported feeling angry in the morning, but felt better after taking medication.  He specifically denied suicidal or homicidal ideation.  In September 2013, the Veteran was focused on stories from Vietnam, and had a tendency to ramble.  He indicated that initially, he could not remember many events.  He also reported being awake several times a night, sometimes from nightmares which startle him and cause anxiety.  Other times are more due to restlessness, or without recall of a dream.  On mental status examination, he was well groomed with good hygiene, and had normal behavior and speech.  His affect was almost labile with congruent mood.  Thought processes and content were normal; he denied any suicidal or homicidal ideation.  He reported no hallucinations, but some flashbacks.  He was well-oriented and recent and remote memory were intact.  Insight was fair to good, and judgment was good.  Concentration and attention were also good.

In September 2013, the Veteran was focused on stories from Vietnam, and had a tendency to ramble.  He indicated that initially, he could not remember many events.  He also reported being awake several times a night, sometimes from nightmares which startle him and cause anxiety.  Other times are more due to restlessness, or without recall of a dream.  On mental status examination, he was well groomed with good hygiene, and had normal behavior and speech.  His affect was almost labile with congruent mood.  Thought processes and content were normal; he denied any suicidal or homicidal ideation.  He reported no hallucinations, but some flashbacks.  He was well-oriented and recent and remote memory were intact.  Insight was fair to good, and judgment was good.  Concentration and attention were also good.  Subsequent records that month show he was focused on stories from Vietnam, and had a tendency to ramble.  He indicated that initially, he could not remember many events.  He also reported being awake several times a night, sometimes from nightmares which startle him and cause anxiety.  Other times are more due to restlessness, or without recall of a dream.  On mental status examination, he was well groomed with good hygiene, and had normal behavior and speech.  His affect was almost labile with congruent mood.  Thought processes and content were normal; he denied any suicidal or homicidal ideation.  He reported no hallucinations, but some flashbacks.  He was well-oriented and recent and remote memory were intact.  Insight was fair to good, and judgment was good.  Concentration and attention were also good.  

In January 2014, the Veteran reported rambling recollections of Vietnam.  He said he had more nightmares and was focused on being awake in the night more.  He reported feeling dizzy at times, which was intertwined with other statements and his rambling recollections.  On mental status examination, he had fair hygiene, normal behavior, normal speech, and moderately anxious affect with congruent mood.  His thought process was rambling but seemingly goal-directed.  He denied delusions, feelings of helplessness or hopelessness, obsessions, suicidal ideation, homicidal ideation, or hallucinations.  He also denied any flashbacks.  He was oriented, and memory was intact, while attention and concentration were both good.  Insight was fair, and judgment was good.  In July 2014, the Veteran was seen for the first time for psychiatric concerns since January 2014.  He was reporting more irritability and anger when off medication with side effects that were not evidence that day.  On mental status examination, he was well groomed with good hygiene, exhibited no abnormal psychomotor activity, and maintained normal speech.  His mood was congruent with mildly labile affect, and thought processes were logical and goal directed.  He denied any delusions, obsessions, or feelings of helplessness or hopelessness.  He also denied suicidal or homicidal ideation, and hallucinations.  He was oriented to and alert, with intact recent and remote memory.  Attention, concentration, insight, and judgment were all good.  

On September 2014 VA examination, the Veteran was diagnosed with PTSD and an unspecified personality disorder.  The examiner indicated that it was possible to differentiate what symptoms were attributable to each diagnosis.  Specifically, his unspecified personality disorder was characterized by maladaptive traits including failure to conform to social norms, difficulty adapting after stressful situations, persistent difficulty in social relationships, impulsivity, and poor emotional regulations.  The specific symptoms associated with it were disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work, inability to establish and maintain effective relationships, impaired impulse control, and impaired judgment.  In contrast, the symptoms of PTSD included recurrent, intrusive memories, recurrent, distressing dreams, avoidance, mild anhedonia, feelings of detachment from others, sleep disturbance, and irritability.  The Veteran was determined to have occupational and social impairment with deficiencies in most areas.  Of his total impairment, the examiner indicated that 90 percent of it was due to his unspecified personality disorder (as the primary condition), because the personality structure was the foundation of all psychological emotions, thoughts, and actions.  The examiner indicated the symptoms applicable to his diagnoses were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships ,and impaired impulse control.  The examiner noted the Veteran drove himself to the appointment and arrived on time.  He sustained eye contact and had normal response latencies.  He interacted pleasantly with spontaneous speech and communicated well, with easily established rapport.  On mental status examination, his appearance was normal with adequate hygiene, normal behavior with no mannerisms, tics, or tremors.  Speech was normal, affect was of a broad range, eccentric, and tearful, while his mood was labile.  Thought processes were normal, logical, and goal-directed, while thought content was similarly unremarkable.  There were no delusions or obsessions, suicidal ideation, or homicidal ideation.  He denied visual hallucinations but did hear a voice in English saying "you are going to die" every now and then.  Attention and concentration were good, abstract thought was intact, and insight and judgment were fair.  Memory was normal, but the Veteran reported having nightmares disturbing his sleep every time.  He reported roughly six hours of broken sleep per night.  His energy level was moderate to high.  In summary, the examiner felt the Veteran had numerous maladaptive personality traits including schizotypal, antisocial, and histrionic features, but his PTSD symptoms were in the mild to moderate clinical range causing him subjective distress.  He had significant interpersonal difficulties because relationships were based on satisfying his own needs rather than a mutual exchange of positive and enduring connection.  He indicated he had been retired since 2010.  As to individual unemployability, the examiner indicated only that his PTSD symptoms are in the mild clinical range, and did not comment on the expected impact they would have on his ability to perform certain types of work.

As the Veteran's PTSD is currently rated as 70 percent disabling, the only higher schedular rating available is a 100 percent rating.  Thus, the only way to substantiate his claim is through evidence showing total occupational and social impairment as a result of his PTSD at any point during the period on appeal.  Based on a review of the evidence (summarized above), and affording the Veteran the benefit of the doubt, the Board finds that a 100 percent rating is warranted throughout the appeal.  

While the September 2014 VA examiner found both PTSD and a personality disorder and specifically indicated the Veteran's PTSD was only responsible for 10 percent of his overall psychiatric impairment, the evidence is at least in equipoise as to whether his psychiatric conditions overlap.  

The symptoms listed in the schedular criteria are not exclusive and merely serve as examples or symptoms typically associated with each level of impairment.  The Board notes that numerous times in the medical evidence the Veteran has been described as malodorous, indicating intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Significantly, also the Veteran has reported persistent hallucinations, including his 2005 VA examination, and often in his VA treatment records, where he often described hearing voices and seeing "ghosts," and in his 2014 VA examination.  The Board also notes that GAF scores include a score of 40 which is indicative of severe impairment.  For these reasons, a 100 percent rating is warranted.

TDIU Analysis

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2) (2015).

Because a 100 percent schedular rating for PTSD for the entire initial rating period is now granted, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period is now rendered moot.  

The Board notes that a TDIU claim can be granted despite the existence of a schedular total rating for the purpose of establishing entitlement to SMC under 38 U.S.C.A. §1114(s).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100%, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  When a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling. See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280). Later, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that VA was required to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC.

As distinguished from the facts in Bradley and Buie, the contention during the course of this appeal was that the Veteran's service-connected PTSD alone rendered him unemployable.  The 100 percent schedular rating awarded for the entire rating period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (now rated at 100 percent), service connection was recently awarded for tinnitus, rated at 10 percent, and bilateral hearing loss, rated at 0 percent.  The combined rating for the service-connected disabilities other than PTSD is less than 60 percent.  The Veteran has not been awarded service connection for any other disabilities. The Veteran has not contended, and the evidence does not otherwise show, that any service-connected disability other than PTSD, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment.



ORDER

An initial rating of 100 percent for PTSD, for the entire rating period, is granted.

The appeal on the issue of a TDIU having been rendered moot, is dismissed.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


